Appeal by the defendant from a judgment of the Supreme Court, Kings County (Koch, J.), rendered April 1, 1996, convicting him of rape in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record reveals that, based upon the evidence, the law, and the circumstances of the case, the defendant’s attorney provided him with meaningful representation (see, People v Baldi, 54 NY2d 137).
Contrary to the defendant’s contention, the court had the authority to resentence him upon discovering its mistake in imposing an illegal sentence (see, People v Williams, 87 NY2d 1014; People v Ali, 241 AD2d 321; see also, People v Minaya, 54 NY2d 360, cert denied 455 US 1024). Since the defendant was resentenced to a term of imprisonment in accordance with the plea agreement, he was not entitled to withdraw his plea (cf., People v Selikoff, 35 NY2d 227, cert denied 419 US 1122).
As part of the negotiated plea, the defendant agreed to waive his right to appeal the conviction, including any search and seizure issues. The waiver, which was knowingly, voluntarily, and intelligently made, precludes review of the remaining issues raised by the defendant (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). O’Brien, J. P., Thompson, Sullivan and Friedmann, JJ., concur.